Citation Nr: 0425338	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether appellant has legal entitlement to nonservice-
connected death pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, LV, PS, and RF
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from May 1946 to February 1949.  He died in August 
1991, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines, which denied the claims.

The appellant provided testimony at a personal hearing 
conducted before the undersigned Veterans Law Judge in 
September 2003, a transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The veteran's only certified period of recognized service 
was with the New Philippine Scouts from May 1946 to February 
1949.

3.  The veteran died in August 1991, and his death 
certificate lists his cause of death as acute myocardial 
infarction.

4.  No competent medical evidence is of record which relates 
the cause of the veteran's death to his period of recognized 
service.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA non-service- 
connected death pension benefits have not been met. 38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41, 3.159 (2003); VAOPGCPREC 5-2004; Mason v. Principi, 16 
Vet. App. 129 (2002).

2.  Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the RO sent the necessary preadjudication notice to the 
appellant by correspondence dated in May 2001, which was 
clearly before the May 2002 rating decision that is the 
subject of this appeal.  This correspondence informed the 
appellant of what information and evidence she must submit, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or to submit any 
evidence in her possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Moreover, the appellant has been provided 
with a copy of the appealed rating decision and the September 
2002 Statement of the Case (SOC) which provided her with 
notice of the law and governing regulations regarding her 
case, as well as the reasons for the determinations made with 
respect to her claims.  Therefore, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate these claims and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the appellant has identified the existence of 
any relevant evidence that is not of record.  In fact, she 
indicated in a September 2003 statement that she had no 
additional evidence to submit, and that all the evidence she 
had pertaining to this appeal had been given to the VA.  
Further, she has had the opportunity to present evidence and 
argument in support of her claims, to include at the 
September 2003 hearing.  For the reasons stated below, the 
Board finds that no additional development, to include a 
medical opinion, is warranted based on the facts of this 
case.  Consequently, the Board concludes that the duty to 
assist has been satisfied.

The Board also notes that, for the reasons stated below, the 
appellant is not entitled to nonservice-connected death 
pension benefits as a matter of law.  In VAOPGCPREC 5-2004 
(July 23, 2004) VA's Office of General Counsel held that the 
VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


I.  Death Pension

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for nonservice-connected 
disability or death to the surviving spouse of each veteran 
of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, U.S. Code, or who 
at the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

As noted above, the service department has certified that the 
decedent had service with the New Philippine Scouts from May 
1946 to February 1949.  There is no other certified period of 
recognized service, and the Board is bound by the service 
department's determination of verified service.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Consequently, the 
Board must conclude that the veteran did not have the 
requisite service for the appellant to establish basic 
eligibility for VA death pension benefits. Since the law is 
dispositive of this issue, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
See Sabonis, supra.

II.  Cause of Death

Background.  The record reflects that the veteran died in 
August 1991, and his death certificate lists his immediate 
cause of death as acute myocardial infarction.  At the time 
of his death, he had no service-connected disabilities.

The veteran's service medical records contain no findings 
indicative of a heart disability during his period of 
recognized service.  In fact, his February 1949 separation 
examination showed no significant abnormalities regarding his 
heart or on his chest X-ray.  His blood pressure was noted as 
being 104/74 (systolic/diastolic).

Various post-service medical records are also on file which 
cover a period from 1949 to 2001 that indicate the veteran 
was treated for a variety of medical conditions, including 
pulmonary tuberculosis (PTB).  

An October 1949 chest X-ray showed, in part, that the 
veteran's heart was normal in size and configuration.

The records also reflect that the veteran was hospitalized 
from August to September 1977 for, among other things, 
hypertensive vascular disease, controlled.  Subsequent 
records reflect treatment for hypertension.

In support of her claim, the appellant submitted a June 2001 
statement from A. Villanueva, "M.D.," who certified that he 
had treated the veteran from March 1950 to February 1951 for, 
among other things, essential hypertension and ischemic heart 
disease.

In both the May 2002 rating decision and September 2002 SOC, 
the RO noted that a January 2002 Local VA Memorandum stated 
that Villanueva had been a regular contributor of medical 
certificates in support of veterans' and surviving spouses' 
claims for at least 20 years.  However, the Professional 
Regulation Commission certified in June 2001 that he did not 
appear in the registry of the Board of Medicine which 
contained the names of those duly authorized to practice 
medicine in the Philippines.  Moreover, the rating decision 
noted that the VA Local Memorandum stated Villanueva had been 
unable to produce any documentation of his medical 
credentials, and that during an intensive field investigation 
conducted in June to July 2001 he "admitted he often 
prepares fictitious medical certificates for claimants he has 
never met or treated at the request of a local claims 
fixer."  Therefore, the RO concluded that Villanueva had no 
medical qualifications and that medical certificates received 
from him were to be given no credibility in substantiating 
claims for VA benefits.

At the September 2003 hearing, the appellant testified that 
she met the veteran in 1958, that he was healthy at that 
time, and that he really did not start becoming sick until 
1968.  However, she testified that the veteran had seen 
Villanueva for chest pains prior to that time.  At first she 
indicated that this treatment started in 1963, following 
service in Guam, but she then stated that she did not 
remember when it started.  


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, nothing on file shows that the appellant has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board also finds that the June 2001 statement from A. 
Villanueva does not constitute competent medical evidence.  
As detailed above, the January 2002 VA Local Memorandum noted 
by the RO in both the May 2002 rating decision and September 
2002 SOC calls into question whether Villanueva has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  Further, the details 
provided in the rating decision indicates that he admitted to 
having submitted "fictitious medical statements for 
claimants he had never met or treated."  Therefore, the 
Board finds that the information contained in the VA Local 
Memorandum cast doubt on both Villanueva's competency to 
present medical evidence and his overall credibility.

Even if Villanueva's statement could be considered competent 
medical evidence, it does not appear that it would warrant a 
change in the disposition of this case.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  The June 
2001 statement from Villanueva does not actually opine that 
the veteran's cause of death was due to his period of 
recognized service.  Rather, Villanueva states that he began 
treating the veteran for hypertension and ischemic heart 
disease in March 1950.  Although cardiovascular-renal 
disease, to include hypertension, is among the chronic 
diseases subject to presumptive service connection, such 
diseases must be present to a compensable degree within the 
first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  
Here, the veteran period of recognized service ended in 
February 1949.  As such, any treatment he received beginning 
in March 1950 would have been outside of the requisite 
presumption period.  Nothing in the record indicates that the 
veteran was qualified for any of the other presumptive 
provisions contained in 38 C.F.R. § 3.309.

In the instant case, the record reflects that the veteran's 
cause of death was acute myocardial infarction.  However, his 
service medical records contain no findings indicative of 
heart problems during his period of recognized service.  As a 
matter of fact, no significant abnormalities were found 
regarding his heart on his February 1949 separation 
examination, and the October 1949 chest X-ray showed his 
heart was normal in size and configuration.  Further, the 
first competent medical evidence of treatment for any heart 
problems appears to be his treatment for hypertensive 
vascular disease in 1977, approximately 28 years after his 
period of recognized service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
Moreover, there is no competent medical evidence which 
relates the cause of the veteran's death to his period of 
active service.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.

As an additional matter, the Board finds that no additional 
development, to include a medical opinion, is warranted.  To 
request such a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records that do not show any heart problems during the period 
of recognized service, and show normal findings on in-service 
examinations; the normal findings regarding the heart on the 
October 1949 chest X-ray; the absence of medical findings of 
the claimed disability until many years after service; and 
the absence of any competent medical evidence which links the 
cause of the veteran's death to his recognized service.  
Under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(d).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Inasmuch as the appellant is ineligible for VA nonservice-
connected death pension, the benefit sought on appeal is 
denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



